Citation Nr: 0926074	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-44 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to an initial rating in excess of 10 percent 
for inferior wall myocardial infarction.

4.  Entitlement to an increased rating in excess of 20 
percent for diabetes mellitus with peripheral neuropathy.

5.  Entitlement to a separate rating in excess of 50 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the right upper extremity prior 
to December 5, 2008.

6.  Entitlement to a separate rating in excess of 50 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the right upper extremity from 
December 5, 2008.

7.  Entitlement to a separate rating in excess of 40 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the left upper extremity prior 
to December 5, 2008.

8.  Entitlement to a separate rating in excess of 40 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the left upper extremity from 
December 5, 2008.

9.  Entitlement to a separate rating in excess of 30 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the left lower extremity prior 
to December 5, 2008.

10.  Entitlement to a separate rating in excess of 30 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the left lower extremity from 
December 5, 2008.

11.  Entitlement to a separate rating in excess of 30 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the right lower extremity prior 
to December 5, 2008.

12.  Entitlement to a separate rating in excess of 30 percent 
for diabetic peripheral neuropathy as secondary to the 
service-connected disability of diabetes mellitus, type II 
with peripheral neuropathy of the right lower extremity from 
December 5, 2008.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970 
during the Vietnam Era.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a November 2003 rating decision, the RO increased the 
rating of diabetes mellitus to 20 percent effective March 29, 
2002.  The Veteran timely perfected an appeal of this 
determination to the Board.

In a December 2003 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a dental condition, and denied service 
connection for colon cancer.  The Veteran timely perfected an 
appeal of these determinations to the Board.  

In a March 2004 rating decision, the RO granted service 
connection for inferior wall myocardial infarction and 
assigned a noncompensable rating effective March 29, 2002.  
The Veteran timely perfected an appeal of the initial rating.  
By way of a May 2005 rating decision, the RO increased the 
noncompensable rating for myocardial infarction to 10 percent 
effective the date of service connection.  

By way of an April 2009 rating decision, the RO granted 
service connection for posttraumatic stress disorder.  That 
issue is therefore no longer on appeal.  The RO also granted 
entitlement to a separate rating for diabetic peripheral 
neuropathy of the right and left upper extremity and assigned 
a rating of 50 percent and 40 percent effective December 5, 
2008, respectively; and entitlement to a separate rating for 
diabetic peripheral neuropathy of the right and left lower 
extremity and assigned a rating of 30 percent for each 
extremity effective December 5, 2008.  The Veteran was also 
granted basic eligibility to Dependents' Educational 
Assistance effective from May 8, 2001.

This case was remanded in part in October 2006 for further 
development.

The issues on appeal are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

In the October 2006 remand, the Board requested, in part, 
that the RO attempt to obtain any medical records from Dr. S 
from 1999 to April 2003, including records transferred from 
Dr. R and Dr. B's offices for treatment from the late 1970s 
to 1999, as indicated in the May 2003 VA Form 21-4142.  The 
RO was also requested to attempt to obtain any treatment 
reports from Dr. N.G. for dental services rendered shortly 
after discharge, as indicated by the Veteran's February 2001 
written statement.

In a June 2007 VCAA notice letter the RO requested the 
Veteran to complete VA Form 21-4142, an Authorization and 
Consent to Release Information for Dr. S, Dr. R, Dr. B, and 
Dr. N.G.  The Veteran was also advised that he may want to 
obtain and send in the information himself.  In July 2007, 
the Veteran submitted signed VA Forms 21-4142.  

After review, the Board observes that the above actions have 
not been accomplished in that the RO did not attempt to 
obtain these records despite receipt of the VA Forms 21-4142.  
Thus, the appeal must be remanded for compliance with the 
October 2006 Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  


Accordingly, the case is REMANDED for the following action:

The RO should attempt to obtain any 
medical records from Dr. S from 1999 to 
April 2003, including records transferred 
from Dr. R and Dr. B's offices for 
treatment from the late 1970s to 1999, as 
indicated in the May 2003 VA Form 21-2142.  
The RO should also attempt to obtain any 
treatment reports from Dr. N.G. for dental 
services rendered shortly after discharge, 
as indicated in the Veteran's February 
2001 statement.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


